In the Fourth Court Of Appeals


                                      Fourth Court Of Appeals District


                                     San Antonio Texas Bexar County


Maryann Castro


v.



Manuel Castro                                      Re: Court Of Appeals Number: 04-14,00785-0/


                                                                    Trial Court Case 201m




To: The Justices of The Court Of Appeals
                                                                                          m

Statement from Maryann Castro                                                             £ A               £
                                                                                                                */
On June 19,2015 when Appellee Brief is due I Maryann Castro want you to know that on Oct 30,2013
this martial asset was hidden I was told and you have Text from the other party saying tittle transfer and
it was sold to the Hernandez for 7000.


That was a lie Appellee Manuel Castro and his mistress Christina Pacheco surrendered the 95 fleetwood
Mobile home with the Davis law firm when Appellee Manuel Castro filed bankruptcy on or about Aug
2012.


I had not surrendered my interest and I had tried to communicate with the debtor Michael and Misty
Hernandez and was threatened I never surrendered the asset.


On 6/12/2015 I called the Texas Department of Housing Affairs spoke to Glenda was told the mobile
home has two tax liens and I informed the property had not been paid to me I submitted to the
Hernandez a payoff offer in the amount of 15,000 and past due taxes now 2013,2014.1 have not heard
from the Hernandez. Now its needing immediate attention. Just like my Home 1501 Olive st I hope to
apply thisis-eetel to my home 1501 Olive st.
        4ss+
This still is a martial asset and its validity still has value this was not brought up Oct 30,2013 due to
Appellee Manuel Castro dishonesty with Counsel Joseph Appelt. I pray for the Court to honor me this
asset so that I may retain repossession.


I am notifying the Court of Appeals of my intention and pray for relief in the Agreement for Final Divorce
when Appellee Manuel Castro deadline is June 19,2015.


Appellant Maryann Castro prays for Justice. Exhibit A- Letter to Tex Department of Housing Affairs

Exhibit B- Texas Department of Housing and Community affairs
Respectfully


Ms. Maryann Castro Appellant -Pro-se


1501 Olive


Jourdanton Texas 78026


Pacattitude2014(5>gmail.com


830-496-0133


Date mailed 6/12/15
6/12/15                                               - J~\
TO: Texas Department of Housing Affairs


Attn.; Jerry Trevino




From: Maryann Castro


1501 Olive St


Jourdanton Texas 78026




In reference to the following doublewide Fleetwood


          Label/Seal Tex0561908 Serial Number TXFLS84A11032SC12




                Label/Seal Tex 0561909 Serial Number TXFLS84B11032SC12


I had sold this as rent to own to Michael and Misty Hernandez I am the owner and have no plans to
release the tittle due to non-payment in the amount of 19,207.29 that is past due not counting the taxes
for Atascosa County 2013, 2014 which have not been paid terms that were agreed between the party
and I repossession is the plan I have sent the Hernandez a certified letter.


Therefore I remain full owner of the Fleetwood home and did not know the home had a tax lien from
the Atascosa County and Plan to Collect from Michael and Misty Hernandez the past due taxes and the
manufactured home due to non-payment of agreement.


See copy of Texas Original Tittle


Respectfully


Ms .Maryann Castro
                                                                                                 TEXAS DEPARTMENT OF HOUSING AND COMMUNITY AFFAIRS
                                                                                                                TEXAS ORIGINAL CERTIFICATE OF OWNERSHIP
                   DATE OE CERTIFICAlE                                                                                                                                                                                  • CERTIFICATE NUMBER
                                                                                                                MANUFACTURED HOME DOCUMENT OF TITLE
                             10/27/95                                                                                                                                                                                         00798399 .
                                                                                        TIHS DOCUMENT OFTITLE MAY NOT REFLECT THE EXISTENCE OF A TAX LIEN.
                                                                                      INFORMATION MAY BE OBTAINED FROM THE DEPARTMENT UN WRJ ITEN REQUEST.

        MANUFACTURER
                                       . Fleciwood Homes Of Texas Lnc fwacoj                                                                                                   model designation              Suncrest-


                                                                                                                                                                                                                                                                   P
                                          1101 Foundation Dr. .
                                          Waco Tx 76710                                                                                                                        COUNTY WHERE INSTALLED




                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                     SIZE
        DATE OF MANUFACTURE                                                                                LABEL/SEAL NUMBER                                     SERIAL NUMBER                                 WEIGHT            (EXCLUDING HITCH)




                                                                                                                                                                                                                                                                   1
         .         08/28/95- ;                                SINGLE WIDE -*                                    TEX0561908                                      TXFLS84A11032SC12                                     15300                   14.0 X 44.0

w   TOTAL
    SO FEET.
                        .
                                                              DOUBLE WIDE .

                                                     V TRIPLE WIDE'
                                                                                                                TEX0561909                                      TXF1.S84B11032SC12                                    13700                   14.0 X 44.0



                   R; Manuel Castro,i^                                                                                                                          HOME IS SUBJECrTO IUE FOLLOWING MORTGAGE LIFNS IN FAVOR OK

                                                                                                                     * BAHS. Baifik of Amer
    !          •
                            Mary Ann Castro? •                  '
                                                                                                                                                                      \o/qV        B'^HS - Bank of America, FSB
                            6026 Hazel Valley                                                                                           FIRST                             I        .14100 San Pedro               . - ."
                   2 San Antonio TX 78242                                                                       ■'    / X'                                          '; \\?-' #510              v   v.
                                                                                                                                   .LIEN
                                                                                                                                                                      .'«/ * \ '   S*an Antonio TX 78232          .

                                                                                                                                    Release'
                                                                                                                                    '      of ;
                                                                                                                                  '.- I,icn \
                                                                                                                                                                              4 y                                 4/p'
                                                                                                                                                                           ft,. VRnature                  Title                                             Dale


                                                                                                                                                                ': Jtislln Smytho^Blsworth

                    r       EACH OWNER MUST SlfiN DOCUMENT OF TITLE IMMEIHATKI.Y UPON RECEIPT
                                                                                                                                 '.'N                           :J 'M^ricopa County, Arizona
                                                                                                                                                                > My Cotnm, Expires 05-1^
    IIGNATURE OF.OWNERfSV                                ■.    • '                .   ' -    '    '        ■■           ♦   '
                                                                                                                                                                                                         Notary signature
                             -t                      %                                 ■    ,,

                                                 <   ' '.      .." .       <   '.:■
                                                                                                                                 rSECONDt



        RIGHT OF SURVIVORSHIP ,Q[) YES ft *.                                   Ijjtj t0.$ v^v|                                          LIEN .,.

    SELLER                  palm HARBOR .VILLAGE DBA? 6& S ?
                            MAGNAHOME' v    " '- '■ > .1^vk^£',-
                    r' 2615 SW LOOP 410 -                              '               T >                                        k' Release

                    .       SAN ANTONIO TX 78227                                      -,v -"'.'



                                                                                                                                                                                                                                                                   P
                                                                                                                                                                  i':'/'*'."y .'v.Signature-            i> Title:->jo:..-;^^-;
                                                                                                                                                                                                                                  ;-   :•   ,v ■■<   !,




                                                                                                                                                                                                                                                                   i
                                                                                            >         t,
                                                                                                                                   notary^;                      ',;'• NOTARY STA\tP
                                                                                                                                                                *' V\'' ■'• ' ' ' '■' '
                                                                                                                                                                                                                                                              >
             LARRY PAUL M/J^LBY
                                                                                                                                                                                                         NOTARY SIGNATURE-'/                              -DATE,
             EXECUTIVE DlRKCrOR ")                                                                                                      Vr. r   .   .   .   .
green tree
June 5,2015



                                                                                          Green Tree Servicing LLC
                                                                                                     PO Box 6172
                                                                                      Rapid City, SD 57709-6172
                                                                                                Tel. 800-643-0202
                                                                                               Fax. 866-870-9919
                                                                                                 GTServicing.com
MARY ANN CASTRO
PO BOX 495
PLEASANTON, TX 78064




RE: Account Number: 275029239
    Creditor: Green Tree Servicing LLC


Dear MARY ANN CASTRO:


Enclosed please find a copy of the document that you requested on your account with us.           ;

If you have any additional questions, please contact Customer Service at 1-800-643-0202, Monday- Friday, 7:00
a.m. - 8:00 p.m. Central Time or on Saturday, 7:00 a.m. - 1:00 p.m. Central Time.

Sincerely,


Green Tree Servicing LLC
Customer Service




                                                                                                          LTR-121